Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Claims  1,2, 4-7, 10-13 are pending. 


Claims 1,2, 4-7, 10-13  read on a method of identifying a human monoclonal antibody that specifically binds to an allergen are under consideration in the instant application.



2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims  1,2, 4-7, 10-13  stand rejected under 35 U.S.C. 103 as being unpatentable over Hoh et al ( J Allergy Clin Immunol, 2016,137,157-167),  DeKosky et al., ( Nature Medicine, 2015, v.21, pages 86-93) WO 201815150029  in view of Zhang et al.,( J of Immunol., 2017, 198, pages 3823-3834) and Mattoo et al. ( J Allergy Clin. Immunol. 2014, v134, pages 679-87) and Shiokawa et al ( American J of Hematology, 1999, 62 pages 74-81).

Applicants arguments filed on 11/08/22 have been fully considered but have not been found convincing.

Applicant asserts that : (i)Hoh’s antigen based method did not identify any IgE expressing B cells and thus one skill in the art would have discared Hoh’s step of selecting a single B cells that binds antigen. (ii) the other 5 references do not remedy the deficiencies of Hoh et al.


Contrary to Applicant’s assertion it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01©	Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.

Moreover, the Examiner disagrees with Applicant’s interpretation of the Hoh’s teaching. In particular, Hoh et al explicitly teach that that “ we used high-throughput sequencing of allegoric patient B cell antibody heavy chain to search. We identified 4 IgE-containing lineage clonally related to peanut-specific single cell obtained from the same patient.”  Hoh et al further teach that “allergen-spesific IgE-expressing B cell can be derived by secondary isotype switching from other affinity-matured isotype-switched B cell. We identify an allergen-specific IgE-expressing B clone” ( see page 165 in particular). 

Thus , it is the Examiner’s position that though Hoh et al., teach that “ B cells that produce IgE in patient have been difficult to study”  one skill in the art would not be discared from using the teaching of Hoh et al., to isolate a single B cell that express cell surface IgE. 
In addition as is evidenced from US Patent Application 20140315749 and Ledermann et al ( J of Immunology, 1991, v.141, pages 263-275) isolation of Ig-E expressing B cells was known in the art.  As acknowledged by Applicant ( see page 7 of Applicant response filed on 11/08/22) it was well known in the art that IgE is a key mediator in allergic diseases and thus one skill in the art would be motivated to isolated a IgE expressing B cells from a subject known to have an allergy to an allergen. 


 As  has been stated previously, Hoh et al., teach a method of generating a human monoclonal antibody that specifically binds to an allergen, comprising isolating a single B cell from a sample from a human subject known to have an allergy to antigen using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to the allergen ( see entire document,  Abstract, Material and Methods and pages 157,   158 in particular) 


 DeKosky et al., teach a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen . DeKosky et al., teach that said B cells are CD19+ memory B cells   ( see entire document,  Abstract, Material and Methods and pages 87 and 88 and in particular ).

WO’ 029 teach a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen. WO’ 029 that said B cells are CD19+ memory B cells   ( see entire document,  pages 17,24,  25, 45  and in particular).

It is noted that DeKosky et al., and WO’ 029 does not explicitly teach that monoclonal antibody binds allergen. However, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  Thus, it is clear that both the prior art and applicant use the same method to achieve the same results, i.e. identify monoclonal antibody that specifically binds to disease-specific antigen, comprising the same method steps: isolating a single B cells from a subject known to have a disease ( either viral infection or allergy); sequencing cDNA to identify VH and VL   and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen.  Therefore it would be obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention that the same method of identifying human monoclonal antibody disclosed in the prior art can be used to identify a human monoclonal antibody that specifically binds to an allergen, wherein a single B cells is isolated from a subject known to have allergy to specific allergen.

Hoh et al.,  DeKosky et al., and WO’ 029 does not explicitly teach selecting a single B cell for expressing IgE 

Zhang et al teach  a method of selecting a single B cells expressing IgE that can be used for generating an antibody can be used to block allergic reactions by targeting the surface-bound IgE of the effector cells.( see entire document, Abstarct in particular).

Mattoo et al teach a method of isolating a single B cells that are selected for expression of cell surface IgG4. Mattoo et al., teach that said single cells can be used for cloning and expression of Ig VH  and  V L  comprising IgG4 constant region that can be used for treating IgG4-related disease. ( see entire document, Abstarct  and in particular).

Shiokawa et al., teach a method of determining the isotype of B cell that produced an antibody to the antigen of interest  based on the analysis and sequences IgG heavy chain transcripts from a single B cell. Shiokawa et al., teach that based on analysis and sequences IgG heavy chain transcripts a pool of single B cells producing an antibody with different  binding affinity to the antigen of interest can be isolated from a patient.( see entire documents, Abstract and Discussion in particular).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to  obtain , sequence and analysis  IgG heavy chain variable regions from a single B cells to select a single B cell that expressed an antibody with appropriate  binding affinity to the antigen of interest in the method of generating a human monoclonal antibodies taught by prior art discussed below


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to combine method a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS taught by Hoh et al.,  DeKosky et al., and WO’ 029  and  selecting B cells that express surface IgE or IgG4  with a reasonable expectation of success because the prior art suggests that said monoclonal antibody isolated from said cells can be useful for treating diseases.


Claims  11-13 are  included because it would be conventional and within the skill of the art to : (i) identify an optimum samples for isolating B cells    (ii)  determine source  of allergen.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

4. THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



5. No claim is allowed.



6. Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Michail Belyavskyi whose telephone number is 571/272-0840. The
examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM. A
message may be left on the examiner's voice mail service. If attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on 571/
272-3181
The fax number for the organization where this application or proceeding is assigned is 571/273-
8300
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644